The information in this case charges that Dave Willard in Greer county, on the 12th day of December, 1938, did have in his possession five pints of whisky with the unlawful intent to sell the same. The trial jury returned a verdict finding him guilty as charged in the information, but were unable to agree on the punishment. *Page 451 
Motion for new trial was duly filed and overruled on March 9, 1939. Thereupon the court sentenced the defendant to pay a fine of $100 and to be confined in the county jail for 30 days.
An appeal from the judgment was perfected by filing in this court June 27, 1939, petition in error with case-made.
The errors assigned question the sufficiency of the evidence to support the conviction.
No brief has been filed on behalf of plaintiff in error, nor was any appearance made to orally argue this case at the time the same was finally submitted.
The record shows that the conviction is based on the undisputed testimony of the sheriff, Tom Owen, and two deputies, which shows that in executing a search warrant of the defendant's house in Mangum, they found five pints of whisky in the false bottom of a drawer of a dresser.
The defendant did not testify as a witness in his own behalf. There was no testimony offered on the part of the defense.
It was for the jury to judge of the weight of the evidence, and the credibility of the witnesses. Finding no material error in the record, the judgment of the lower court is affirmed.